    Case 20-03195-sgj Doc 64 Filed 05/24/21                    Entered 05/24/21 20:38:30            Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
OFFICIAL   COMMITTEE                       OF       UNSECURED           )
CREDITORS,                                                              )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )
                                                                        )
CLO HOLDCO, LTD., CHARITABLE DAF HOLDCO,                                )   Adv. Pro. No. 20-03195 (SGJ)
LTD., CHARITABLE DAF FUND, LP, HIGHLAND                                 )
DALLAS FOUNDATION, INC., THE DUGABOY                                    )
INVESTMENT TRUST, GRANT SCOTT III IN HIS                                )
INDIVIDUAL CAPACITY, AS TRUSTEE OF THE                                  )
DUGABOY INVESTMENT TRUST, AND AS                                        )
TRUSTEE OF THE GET GOOD NONEXEMPT                                       )
TRUST, AND JAMES D. DONDERO,                                            )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On May 19, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Notice of Hearing for the Official Committee of Unsecured Creditors' Emergency
          Motion to Stay the Adversary Proceeding for Ninety Days [Docket No. 47]



1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 20-03195-sgj Doc 64 Filed 05/24/21         Entered 05/24/21 20:38:30    Page 2 of 6




   •   Order Granting the Motion for Expedited Hearing on the Official Committee of
       Unsecured Creditors' Emergency Motion to Stay the Adversary Proceeding the
       Ninety Days [Docket No. 48]

       Furthermore, on May 19, 2021, at my direction and under my supervision, employees of
KCC caused the following document to be served via Electronic Mail upon the service list
attached hereto as Exhibit A:

   •   The Official Committee of Unsecured Creditors' Witness and Exhibit List for May
       20, 2021 Hearing [Docket No. 51]


Dated: May 24, 2021
                                              /s/ Vincent Trang
                                              Vincent Trang
                                              KCC
                                              222 N Pacific Coast Highway, Suite 300
                                              El Segundo, CA 90245
                                              Tel 310.823.9000




                                             2
Case 20-03195-sgj Doc 64 Filed 05/24/21   Entered 05/24/21 20:38:30   Page 3 of 6



                             EXHIBIT A
           Case 20-03195-sgj Doc 64 Filed 05/24/21                           Entered 05/24/21 20:38:30           Page 4 of 6
                                                                     Exhibit A
                                                               Adversary Service List
                                                              Served via Electronic Mail

             Description                     CreditorName                CreditorNoticeName                          Email
                                                                                                  john@bondsellis.com;
                                                                    John Y. Bonds, III, John T.   john.wilson@bondsellis.com;
                                        Bonds Ellis Eppich          Wilson, IV, Bryan C. Assink,  bryan.assink@bondsellis.com;
Counsel for James Dondero               Schafer Jones LLP           Clay M. Taylor                clay.taylor@bondsellis.com
Financial Advisor to Official Committee                             Earnestiena Cheng, Daniel H Earnestiena.Cheng@fticonsulting.com;
of Unsecured Creditors                  FTI Consulting              O'Brien                       Daniel.H.O'Brien@fticonsulting.com
                                        Hayward & Associates        Melissa S. Hayward, Zachery MHayward@HaywardFirm.com;
Counsel for the Debtor                  PLLC                        Z. Annable                    ZAnnable@HaywardFirm.com
                                                                                                  ddraper@hellerdraper.com;
Counsel for the Dugaboy Investment       Heller, Draper & Horn,     Douglas S. Draper, Leslie A.  lcollins@hellerdraper.com;
Trust and Get Good Trust                 L.L.C.                     Collins, Greta M. Brouphy     gbrouphy@hellerdraper.com
Counsel for CLO Holdco, Ltd. and         Kane Russell Coleman       Joseph M. Coleman, John J.    jcoleman@krcl.com;
Grant Scott                              Logan PC                   Kane                          jkane@krcl.com
                                                                    Hugh G. Connor II, Michael D. hugh.connor@kellyhart.com;
Counsel for CLO Holdco, Ltd. and                                    Anderson, Katherine T.        michael.anderson@kellyhart.com;
Highland Dallas Foundation, Inc.         Kelly Hart & Hallman       Hopkins                       katherine.hopkins@kellyhart.com
Counsel for CLO Holdco, Ltd. and
Highland Dallas Foundation, Inc.         Kelly Hart & Pitre         Amelia L. Hurt               amelia.hurt@kellyhart.com
Counsel for CLO Holdco, Ltd. and
Highland Dallas Foundation, Inc.         Kelly Hart & Pitre   Louis M. Phillips             louis.phillips@kellyhart.com
Counsel for UBS Securities LLC and                            Andrew Clubok, Sarah          andrew.clubok@lw.com;
UBS AG London Branch                     Latham & Watkins LLP Tomkowiak                     sarah.tomkowiak@lw.com
Counsel for UBS Securities LLC and                            Asif Attarwala, Kathryn K.    asif.attarwala@lw.com;
UBS AG London Branch                     Latham & Watkins LLP George                        Kathryn.George@lw.com
Counsel for UBS Securities LLC and                            Jeffrey E. Bjork, Kimberly A. jeff.bjork@lw.com;
UBS AG London Branch                     Latham & Watkins LLP Posin                         kim.posin@lw.com
Counsel for UBS Securities LLC and                                                          Zachary.Proulx@lw.com;
UBS AG London Branch                     Latham & Watkins LLP Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
Counsel for CLO Holdco, Ltd. / Trustee
for the Dugaboy Investment Trust and
Get Good Nonexempt Trust /
Charitable DAF Fund, L.P. / Grant
James Scott III in His Individual
Capacity                                 Myers Bigel P.A.           Grant Scott, Director        gscott@myersbigel.com
                                                                                                 mclemente@sidley.com;
                                                                    Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
Counsel for Official Committee of                                   Russell, Elliot A. Bromagen, ebromagen@sidley.com;
Unsecured Creditors                      Sidley Austin LLP          Dennis M. Twomey             dtwomey@sidley.com
                                                                                                 preid@sidley.com;
                                                                    Penny P. Reid, Paige Holden pmontgomery@sidley.com;
Counsel for Official Committee of                                   Montgomery, Juliana Hoffman, jhoffman@sidley.com;
Unsecured Creditors                      Sidley Austin LLP          Chandler M. Rognes           crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                    Page 1 of 1
Case 20-03195-sgj Doc 64 Filed 05/24/21   Entered 05/24/21 20:38:30   Page 5 of 6



                             EXHIBIT B
                            Case 20-03195-sgj Doc 64 Filed 05/24/21          Entered 05/24/21 20:38:30     Page 6 of 6
                                                                      Exhibit B
                                                                Adversary Service List
                                                              Served via First Class Mail
                           Description            CreditorName      CreditorNoticeName    Address1          City     State    Zip
                 Registered Agent for Highland   Highland Dallas   c/o CT Corporation,
                 Dallas Foundation, Inc.         Foundation Inc.   Registered Agent    1209 Orange St   Wilmington   DE      19801




Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 1 of 1
